[Cite as Columbus Bar Assn. v. Bhatt, 133 Ohio St. 3d 131, 2012-Ohio-4230.]




                     COLUMBUS BAR ASSOCIATION v. BHATT.
 [Cite as Columbus Bar Assn. v. Bhatt, 133 Ohio St. 3d 131, 2012-Ohio-4230.]
Attorneys—Neglect of entrusted legal matters and failure to keep a client
        reasonably informed of the status of a matter—Failure to notify client of
        lack of professional-liability insurance—Public reprimand.
   (No. 2012-0286—Submitted April 24, 2012—Decided September 19, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-039.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Sanjay Kris Bhatt of Columbus, Ohio, Attorney
Registration No. 0063913, was admitted to the practice of law in Ohio in 1994.
        {¶ 2} On April 11, 2011, relator, Columbus Bar Association, filed a
complaint with the Board of Commissioners on Grievances and Discipline
alleging, among other things, that Bhatt had neglected two client matters, failed to
keep those clients reasonably informed about their matters, and failed to notify
them that his professional-liability insurance lapsed for several months during his
representation. The parties entered into stipulations of fact and misconduct and
further agreed that there was insufficient evidence to support five of the violations
alleged in the complaint.
        {¶ 3} The panel and board adopted the parties’ stipulations of fact and
misconduct, dismissed five of the alleged violations based upon the stipulated
insufficiency of the evidence, and adopted the jointly recommended sanction of a
public reprimand for Bhatt’s misconduct. We adopt the board’s findings of fact
and misconduct and publicly reprimand Bhatt.
                            SUPREME COURT OF OHIO




                                   Misconduct
                                    Count One
       {¶ 4} The parties stipulated that in 2004, Bhatt incorporated A & S
Brothers Corporation (“A & S”) on behalf of several clients, including Dr.
Niranjan Shah. Following the incorporation, A & S purchased and operated
several businesses, and Bhatt served as legal counsel to the corporation.
       {¶ 5} A & S later sold the businesses it had acquired, receiving a down
payment of $72,000 from the buyer. The balance of the purchase price was to be
paid in monthly installments of $5,065. The shareholders agreed that certain bills
should be paid from the down payment but could not agree on how to disburse the
remaining proceeds.
       {¶ 6} The buyer sent the monthly payments to Bhatt, who received them
on behalf of the corporation. However, Bhatt did not deposit those checks into his
client trust account or otherwise negotiate them because they were made payable
to A & S.
       {¶ 7} In October 2008, Bhatt provided an accounting of the funds
received and the disbursements made on behalf of A & S. The shareholders then
entered into a written agreement to disburse the remainder of the down payment
and the first two monthly payments. The shareholders, however, could not agree
on how to disburse the remaining monthly checks. Bhatt continued to receive
checks from the buyer but was not able to negotiate them because they were made
payable to A & S. In 2009, he stopped responding to shareholder requests for
information and accountings.
       {¶ 8} In February 2010, Shah filed a grievance with relator.         After
receiving notice of the grievance, Bhatt asked the buyer to replace the monthly
checks with a single check made payable to his client trust account. In June,
however, the buyer sent another check for the prior payments payable only to the
corporation. The shareholders then agreed that Bhatt could deposit the check into




                                         2
                                January Term, 2012




his client trust account, which he did. The shareholders finally agreed to resolve
their dispute in August, and Bhatt disbursed the funds pursuant to that agreement.
       {¶ 9} The parties also stipulated that at Bhatt’s deposition, he testified
that his professional-liability insurance had lapsed from January through March
2010 and that he failed to notify A & S of this lapse.
       {¶ 10} Based upon this conduct, the parties stipulated, and the panel and
board found, that Bhatt had violated Prof.Cond.R. 1.3 (requiring a lawyer to act
with reasonable diligence in representing a client), 1.4(a)(3) (requiring a lawyer to
keep the client reasonably informed about the status of a matter), 1.4(c) (requiring
a lawyer to inform the client if the lawyer does not maintain professional-liability
insurance), and 1.15(e) (requiring a lawyer in possession of funds in which two or
more persons claim an interest to hold those funds in his client trust account until
the dispute is resolved).
       {¶ 11} However, having adopted the parties’ stipulation that there is
insufficient evidence to establish that Bhatt had violated Prof.Cond.R. 1.15(a)
(requiring a lawyer to hold property of clients in an interest-bearing client trust
account, separate from the lawyer’s own property), 1.15(d) (requiring a lawyer to
provide notice when the lawyer receives funds in which a client has an interest
and to, upon request, promptly render a full accounting regarding such funds), and
8.4(h) (prohibiting a lawyer from engaging in conduct that adversely reflects on
the lawyer’s fitness to practice law), the panel and board recommend that we
dismiss these alleged violations.
                                    Count Two
       {¶ 12} The parties stipulated that in February 2008, Sharvette Brown
retained Bhatt to represent her in her bid to obtain legal custody of her grandson.
In September 2009, the parties to the custody action reached a final settlement of
the issues, and the magistrate directed Bhatt to draft an entry memorializing the
agreement.



                                         3
                              SUPREME COURT OF OHIO




        {¶ 13} Bhatt promptly drafted an agreed entry and sought to obtain the
signatures of counsel for the parents and the guardian ad litem, but counsel for the
parents requested substantive changes to the entry. Bhatt failed to monitor the
deadline for filing the agreed entry memorializing the parties’ settlement, and
although one extension of time to obtain counsels’ signatures was granted, he
failed to request another extension or attempt to submit the entry, which
accurately reflected the terms of the parties’ agreement, to the court following his
good-faith effort to obtain the signatures. Consequently, the court dismissed the
case.
        {¶ 14} Because the custody case was dismissed, neither Brown nor her
son (the child’s father) had any legal right to custody of or visitation with the
child, and Brown could not obtain such rights without filing a new action. Bhatt
did attempt to secure the parents’ consent to reinstate the case in January 2010,
but the mother’s attorney advised him that the mother had retracted her consent to
the original agreement.
        {¶ 15} Bhatt took no further action and did not communicate with Brown
until she filed a grievance with relator. Brown declined Bhatt’s offer to file a
motion for relief from judgment. At the time of the parties’ stipulations, the
child’s mother had not permitted Brown to see the child for more than one year.
Bhatt also failed to advise Brown that his professional-liability insurance had
lapsed from January through March 2010.
        {¶ 16} Based upon Bhatt’s conduct in the Brown matter, the parties
stipulated, and the panel and board found, that Bhatt had violated Prof.Cond.R.
1.3, 1.4(a)(3), and 1.4(c) but that there was insufficient evidence to support the
alleged violations of Prof.Cond.R. 1.1 (requiring a lawyer to provide competent
representation to a client) or 8.4(h) with respect to this count.




                                           4
                                 January Term, 2012




                                      Sanction
       {¶ 17} In recommending a sanction, the panel and board considered
Bhatt’s conduct, the aggravating and mitigating factors listed in BCGD Proc.Reg.
10, and the sanctions we have imposed for similar misconduct. See Stark Cty.
Bar Assn. v. Buttacavoli, 96 Ohio St. 3d 424, 2002-Ohio-4743, 775 N.E.2d 818,
¶ 16. To that end, they adopted the parties’ stipulation that Bhatt’s lack of any
prior disciplinary action, cooperation in these disciplinary proceedings,
acknowledgment of wrongdoing, absence of a selfish or dishonest motive, and
reputation in the legal community for good character are mitigating factors in this
case. See BCGD Proc.Reg. 10(B)(2)(a), (b), (d), and (e). Neither the panel nor
the board found that any aggravating factors were present. Based upon these
factors, the facts of this case, and the existing case law, the panel and board
recommend, as did the parties, that we publicly reprimand Bhatt.
       {¶ 18} We have previously imposed public reprimands for attorneys who
have engaged in conduct comparable to that of Bhatt. See, e.g., Akron Bar Assn.
v. Freedman, 128 Ohio St. 3d 497, 2011-Ohio-1959, 946 N.E.2d 753 (publicly
reprimanding an attorney who failed to communicate with clients in a timely
manner, failed to keep them reasonably informed of the status of their case, and
failed to notify the clients that he did not maintain malpractice insurance or that
they could be entitled to a refund of any unearned portion of a nonrefundable fee);
Disciplinary Counsel v. Dundon, 129 Ohio St. 3d 571, 2011-Ohio-4199, 954
N.E.2d 1186 (publicly reprimanding an attorney who neglected a client matter,
failed to regularly communicate with the client, and failed to timely respond to
requests for a refund of the client’s attorney fees).
       {¶ 19} Based upon the foregoing, we adopt the board’s findings of fact
and misconduct, and we publicly reprimand Sanjay Kris Bhatt for his conduct in
these client matters. Costs are taxed to respondent.
                                                            Judgment accordingly.



                                           5
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       Bruce A. Campbell, Bar Counsel, and A. Alysha Clous, Assistant Bar
Counsel; and David S. Bloomfield and David H. Thomas, for relator.
       Sanjay K. Bhatt, pro se.
                           ______________________




                                      6